Exhibit 10.2
(CARBO LOGO) [d68588d6858800.gif]
RELOCATION POLICY
Effective April 6, 2009

1



--------------------------------------------------------------------------------



 



CARBO
RELOCATION POLICY SUMMARY

     
MISCELLANEOUS RELOCATION
ALLOWANCE
(taxable and not grossed up)
  One month’s salary ($10,000 maximum)
 
   
HOME SALE OF PRIMARY RESIDENCE
(if sold through ARSI, non-taxable)
  The Home Sale Program is a Guaranteed Buyout though CARBO’s Relocation Service
Partner, All Relocation Services (ARSI). The Realtor sales commission (not to
exceed customary rate) and all normal seller’s closing costs, not to include
recurring costs are paid by CARBO.

If home is appraised at a value below the employee’s original purchase price,
the difference will be taxable to the employee.
 
   
HOME SELLING INCENTIVE
(taxable, not grossed up)
  If employee sells the home within 90 days, a 2% incentive will be paid
 
   
LEASE CANCELLATION
(taxable and grossed up)
  Lease breakage of up to 2 months for unavoidable lease cancellation penalties.
 
   
HOME FINDING TRIP
EMPLOYEE AND SPOUSE
(taxable and grossed up)
  One trip, not to exceed 3 days. Travel, car rental, lodging, and meal expenses
will be covered.
 
   
TEMPORARY LIVING
(taxable and grossed up)
  Up to 90 days. Reimbursement for reasonable meals for the employee and family.
Lodging $3,000 maximum per month for employee and family. Up to 30 days rental
car reimbursement.
 
   
RETURN TRIP
(taxable and grossed up)
  In the event the employee relocates before member(s) of his/her household,
transportation for return trips home will be allowed every 15 days while in
temporary living. Not to exceed 6 trips.
 
   
HOME PURCHASE
(taxable and grossed up, except
origination fee and discount point)
  For employees who are homeowners at the time the relocation is initiated,
reimbursement of loan origination fee (1 pt.), and all normal and customary
buyer closing costs, not to include recurring costs. General home inspection,
not to exceed $500.
 
   
RENTAL ASSISTANCE
(taxable and grossed up)
  One rental tour, which includes visiting rental sites, community highlights,
schools, and providing community/civic information.
 
   
SHIPMENT OF HOUSEHOLD GOODS
(non-taxable)
  Full packing, full unpacking, and transporting of furniture and personal
property. If move is more than 500 miles, up to 2 vehicles may be shipped.
Reasonable and customary crating. Third Party Services for appliance disconnect
and hook-up. Shipment of household goods to be insured by Third Party Insurance.
 
   
STORAGE OF HOUSEHOLD GOODS
(1ST 30 days are non-taxable; 31st day-60th day
taxable and grossed-up)
  Storage of household goods for 60 days.
 
   
FINAL MOVE
(1st $.24/mile, tolls, parking, last night of lodging
at old location while goods in transit, and
lodging while in transit are non-taxable and not grossed up)
  Reasonable expenses for meals incurred by employee and family while en route
to new location. The most direct route must be taken. Mileage will be reimbursed
at the IRS rate, currently $.55/mile.

2



--------------------------------------------------------------------------------



 



(STOP LOGO) [d68588d6858801.gif]
IMPORTANT NOTICE
CARBO has contracted with a professional relocation service company, All
Relocation Services (ARSI), to administer its relocation policy. Once you are
authorized to receive relocation benefits, CARBO will initiate your relocation
through ARSI. ___with ARSI will be your primary contact throughout your
relocation, and will contact you to review your relocation benefits as outlined
in the CARBO policy.
Do not make any relocation-related commitments (including any real estate
commitments for your home sale or home purchase) before speaking with your ARSI
Relocation Consultant.
Failure to comply with the relocation program outlined in this policy may result
in reduced benefits and possible exclusion from the program.
The contact information for your relocation consultant is:

3



--------------------------------------------------------------------------------



 



INTRODUCTION AND PURPOSE
Congratulations on your new assignment! CARBO wants to assist you in making a
smooth transition to your new location by providing professional assistance with
your move. Benefits of the program are based on eligibility and may include:

         
 
  EXPENSE ADMINISTRATION    
 
       
 
       •       Expense Administration   Page 7
 
       
 
       •       Miscellaneous Relocation Expense Allowance   Page 7
 
       
 
  ORIGIN SERVICES    
 
       
 
       •       Marketing Assistance Program   Page 8
 
       
 
       •       Independent Sale   Page 10
 
       
 
       •       Home Sale Incentive   Page 10
 
       
 
       •       Lease Cancellation   Page 10
 
       
 
  DESTINATION SERVICES    
 
       
 
       •       House Finding Trip   Page 10
 
       
 
       •       Temporary Living   Page 11
 
       
 
       •       Return Trips   Page 11
 
       
 
       •       Home Purchase   Page 11
 
       
 
       •       Rental Assistance   Page 12
 
       
 
  FINAL MOVE BENEFITS    
 
       
 
       •       Transportation of Household Goods   Page 12
 
       
 
       •       Storage   Page 13
 
       
 
       •       Final Move Expenses   Page 13
 
       
 
  TAX GROSS-UP   Page 13
 
       
 
  AGREEMENT FOR REPAYMENT OF RELOCATION EXPENSES   Page 15

4



--------------------------------------------------------------------------------



 



ELIGIBILITY
Benefits provided under this policy are for all employees transferring as a
result of the headquarter move to Houston. In general, the provisions of the
relocation program apply to full-time current employees who, at the request of
management, are relocated domestically. Full-time, experienced new hires will be
handled on a case-by-case basis. Employee requested relocations are not eligible
for this program.
IRS regulations require you to work (or expect you to work) in the new location
for at least 39 weeks to be eligible to deduct qualified relocation expenses.
Exception: if CARBO moves you again or you are laid off, you still qualify for
the deduction. In addition, the IRS requires the distance from your old home to
your new work place must be a minimum of 50 miles further than the distance from
your old home to your old work place.
PAYBACK OF RELOCATION EXPENSES
If an employee leaves the employ of CARBO by voluntary resignation, except for
medical reasons, or is terminated for gross misconduct, within one year of
relocating, he/she will be required to repay the relocation costs incurred by
the company pro rata to the proportion of the one-year period remaining at the
time of leaving. See Repayment Agreement.
PROGRAM ADMINISTRATION
The policy for relocation and moving expense reimbursement will be determined
and administered by the Human Resources Department. The Company’s decisions
regarding the application and interpretation of the relocation policy are final.
The Human Resources Department will notify ARSI of all authorized relocations.
The “Request for Relocation” form must be signed and approved by the Vice
President of Human Resources before a written or verbal offer is made to an
employee. Once the offer has been made to the employee, the hiring manager is
responsible for notifying Human Resources of his/her acceptance. The
notification will begin the relocation process.
IT IS THE HIRING MANAGER’S RESPONSIBILITY TO INFORM THE EMPLOYEE NOT TO LIST
THEIR HOME FOR SALE PRIOR TO NOTIFICATION OF HUMAN RESOURCES AND THEIR APPROVAL.
All relocation expenses incurred by the employee must be submitted on a
relocation expense reimbursement form provided by All Relocation Service
Services.
CARBO has partnered with All Relocation Services (ARSI) as its Relocation
Service Partner to administer and implement all parts of its relocation program
from initiation to completion. Once ARSI receives proper, written authorization
from Human Resources,

5



--------------------------------------------------------------------------------



 



ARSI will begin the initiation process for your relocation. A Relocation
Consultant will then contact you within one (1) business day to review the
approved benefits of your policy. The Relocation Consultant will be your
advocate, manage the relocation from start to finish, and monitor the process to
ensure consistent and professional service delivery.
LENDER INFORMATION
The Relocation Consultant will send a relocation package with guidelines and
basic information about the relocation process. A list of contact names and
numbers, including the names and phone numbers for approved national lenders
will be included.
The package will also contain information to help you with your move such as
tips for selling a home, tips for buying a home or tips for renting a home.
EXPENSE ADMINISTRATION
Under existing Federal and State Income Tax Regulations, certain relocation
expense reimbursements are designated as taxable income. All relocation expenses
should be submitted to the Relocation Consultant before being approved by the
employee’s manager. ARSI will audit all expenditures to ensure compliance with
approved policy and inclusion of proper original receipts. ARSI will process
expense reimbursements within three (3) business days of receipt.
MISCELLANEOUS RELOCATION EXPENSE ALLOWANCE
A relocation allowance equal to one month’s salary ($10,000 maximum) will be
provided to help with expenses not otherwise reimbursable under the policy. For
example:

  •   Storage over 60 days     •   Carpet installation or cleaning     •  
Cleaning residence     •   New window coverings     •   Drapery alterations or
cleaning     •   Chimney cleaning     •   Burglar alarms     •   Lawn care     •
  TV antenna installation     •   TV adjusting     •   Tuition fees lost     •  
Appliance installation     •   Membership dues lost     •   Advance
entertainment purchase     •   Income tax preparation assistance     •  
Movement of unauthorized vehicles     •   Perishable food or firewood left
behind     •   Movement of domestic pets and farm type animals     •   Unusual
hobbies     •   Snow removal     •   Piano tuning

6



--------------------------------------------------------------------------------



 



The miscellaneous relocation allowance may be requested once your relocation has
been authorized. It applies to both homeowners and renters. Only one allowance
per household will be issued.
The miscellaneous allowance is considered a supplemental payment and is subject
to tax withholding. The allowance is not qualified for the “tax gross up”
calculation.
HOME SALE
Marketing Assistance Program
In order to expedite the transfer, maximize relocation benefits, and reduce
overall costs to the employee and CARBO, ARSI’s home sale assistance program
should be utilized. The employee should not list his/her home for sale until
he/she has spoken to his/her Relocation Consultant about Realtor options.
Approved Realtors will be required to work with ARSI and agree to an exclusion
clause which will be explained by the Relocation Consultant.
Through an in-depth interview process, the Relocation Consultant will assist in
the selection of two qualified, experienced real estate professionals, who will
be asked to complete a thorough Broker Market Analysis (BMA) of the employee’s
home. If the employee has a real estate agent that he/she would like to utilize,
who is experienced, knowledgeable of the local market, and familiar with
relocation procedures; he/she may be included in the BMA selection process with
the approval of your ARSI relocation consultant.
The two selected agents will meet with the employee to inspect his/her home,
talk with him/her about their qualifications and what they would do to market
the home effectively. They will then prepare a Broker Marketing Analysis
(BMA) report reflecting their opinions of a suggested list price and the
probable sale price of the employee’s property within a 90 day marketing period.
The agent will then send a copy of the price analysis to the Relocation
Consultant for review.
The Relocation Consultant will review the BMA reports and discuss them with the
employee, including suggested list prices. The employee will then select one of
the agents to list his/her home and ARSI will send the listing agent
instructions, with the required “Exclusion Clause” to the selected Realtor. The
Relocation Consultant will monitor the performance of the agent throughout the
marketing period, keep the employee advised of changes in the market, and help
the employee assess his/her options if a change in strategy seems indicated.
Some properties are ineligible for CARBO’s relocation program including those
with structural defects of the roof, or foundation; well, or septic systems that
fail certification; zoning or easement disputes; building code violations, toxic
or hazardous materials or substances (e.g., radon, asbestos, lead paint,
composite board siding or UFFI); synthetic stucco siding (EIFS) or co-op
apartments.

7



--------------------------------------------------------------------------------



 



All offers received on the home during the Marketing Assistance period must be
presented to and negotiated by ARSI. ARSI will present the terms and conditions
to the employee for his/her approval but all transactions (i.e., negotiations,
counter offers and acceptances) must be managed by ARSI for the employee to
receive favorable tax treatment. The employee should call his/her Relocation
Consultant immediately upon receiving an offer. If an offer is agreed to and
accepted, the Relocation Consultant will sign the contract on behalf of All
Relocation Services. The CARBO employee will receive a Contract of Sale from
ARSI that mirrors the terms and conditions to which they agreed with the Buyer.
Your ARSI Consultant is trained in real estate and negotiations and will be your
advocate throughout the negotiations and your relocation process.
If no offer is received during the marketing assistance period, the employee
shall receive a guaranteed buyout at the employee’s original purchase price. The
employee must submit their HUD-1 form to the Relocation Consultant as evidence
of their original purchase price. 60 days into the Marketing Assistance period,
CARBO will order 2 independent appraisals. If the average of these appraisals is
less than the employee’s purchase price, the difference will be taxable (and not
grossed up) to the employee.
Employees are responsible for all costs and risks associated with the home up to
and including the date of closing with ARSI. These include proration for taxes,
interest on the mortgage, utilities, homeowner’s insurance, agreed upon repairs
required from any inspections, and other costs associated with ownership of the
home. After the date of closing, ARSI will be responsible for these costs.
At closing, the employee will receive the final net proceeds (the equity) in the
property. Net proceeds are defined as the sales price of the home minus liens,
mortgages, appropriate prorations and agreed to repair amounts.
CARBO covers the normal and customary closing costs associated with the sale of
the employee’s primary residence. It does not cover repairs or concessions
Seller agrees to pay on behalf of the buyer. The typical reimbursable cost as
follows:

  •   Sales commission (not to exceed customary, legal rate)     •   Legal fees
    •   Title and abstract expenses     •   State or local transfer taxes,
revenue stamps     •   Recording and notary fees     •   Escrow or closing fees
    •   Home Warranty (Maximum $400)     •   Pest Inspection if State Required  
  •   Tax Certificates

CARBO will not reimburse prepayment penalties required of some mortgages when
selling a home.

8



--------------------------------------------------------------------------------



 



Please note: It is the responsibility of the employee to work with ARSI to sell
his or her residence prior to receiving a Guaranteed Buyout Offer from ARSI.
INDEPENDENT SALE
Should a home be ineligible for the relocation program or should the employee
elect not to participate through ARSI, CARBO will reimburse typical costs
associated with the home sale transaction but the EMPLOYEE WILL NOT BE ELIGIBLE
FOR TAX ASSISTANCE.
Reimbursable expenses include real estate commissions not to exceed 6% and legal
fees (i.e., up to $500 for documentation preparation and review) and
disbursements (i.e., title search, evaluation and certification of status). HUD
statements must support requests for reimbursement.
HOME SELLLING INCENTIVE
CARBO provides a home selling incentive for those individuals who are able to
sell their home within ninety (90) days. Employees will receive 2% of the
selling price of the home. The incentive will be paid after the property is
successfully closed. All offers and contracts must be approved and negotiated in
conjunction with ARSI, who will sign as Seller, once terms and conditions meet
the employee’s and CARBO’s approval. The employee must not sign, negotiate or
take any action regarding his/her home sale on his/her own, without first
contacting the ARSI Relocation Consultant.
This payment is not grossed up.
LEASE CANCELLATION
A maximum of 2 months rent will be reimbursed for unavoidable lease cancellation
penalties. In requesting reimbursement of lease cancellation expenses, a copy of
the lease and any other documents substantiating the expenses should be attached
to a relocation expense report, and then submitted to All Relocation Services.
When renting in the new location, it is advisable to have a “transfer clause”
included in your lease.
HOUSE FINDING TRIP
ARSI will contact the employee directly and oversee the home search through an
assigned real estate professional. This service is designed to help the employee
identify lifestyle and household needs, and then to find and finance a home that
is appropriate for the employee and his/her family. This process will provide
objective and reliable information and save the employee time and effort as
he/she undertakes the search for his/her new home.

9



--------------------------------------------------------------------------------



 



CARBO will pay reasonable transportation (coach fare if flying), rental car,
lodging, and meal expenses for the employee and spouse (no children) to secure
permanent housing in the new location. A maximum of one (1) trip is allowed with
a limit of (3) days.
TEMPORARY LIVING
Whenever possible, relocation should be scheduled so that the employee can
complete the move (with his/her family) and establish residence immediately upon
arrival at the new location. If circumstances prevent this from happening, ARSI
will arrange for temporary living accommodations for employee and his/her
family. Temporary lodging for employee is up to a maximum of $3,000 per month
for a maximum of 90 days per relocation event. Reasonable meal expenses for the
employee and family will be reimbursed. The employee is required to complete a
relocation expense reimbursement form and attach original legible receipts in
order to be reimbursed for the above listed expenses. The Relocation Expense
form and receipts should be sent to your ARSI Relocation Consultant.
Car rental will be reimbursed up to a maximum of 60 days. This service will be
coordinated through All Relocation Services. Mileage reimbursement will be
calculated at the current IRS rate.
RETURN TRIP(S)
In the event the employee relocates before his/her household, transportation for
return trips home will be allowed every 15 days during the 90 days (maximum 6
trips). Transportation will be limited to air travel (coach fare) or personal
vehicle, if a reasonable distance. Whenever possible, trips should be
coordinated to include a weekend to reduce the time away from work. All travel
will be coordinated through ARSI.
HOME PURCHASE
In order to reduce overall costs to the employee and CARBO, ARSI’s home purchase
program must be utilized. The employee should not engage a Realtor until he/she
has spoken to his/her Relocation Consultant about Realtor options.
If the employee is a home owner at the time the relocation is initiated, CARBO
will reimburse employee for normal closing costs on a new home which by local
custom are typically paid by the buyer. The costs include:

  •   Loan Origination Fee (1 point)     •   Mortgage Application Fee     •  
Lender Processing Fee     •   Legal Fees     •   Title Search/Insurance     •  
Credit Report

10



--------------------------------------------------------------------------------



 



  •   Attorney Fee     •   Home Inspection (HR approval is required should the
amount exceed $500.00)     •   Survey     •   Recording and Notary Fees     •  
Appraisal Fee     •   Homeowner Association Transfer Fees

In order to receive reimbursement, the employee must submit the settlement
statement or HUD-1 along with the relocation expense report to the Relocation
Consultant.
RENTAL ASSISTANCE
CARBO will provide rental assistance to employee through ARSI. The service
includes visiting rental sites, community highlights, schools, and providing
community/civic information.
Once a rental property is selected and upon execution of the new leasing
agreement, the employee should request that the following clause be inserted:
“In the event the Tenant is required to move to another area as a condition of
employment, Tenant may terminate the lease without penalty upon thirty (30) days
written notice to Landlord/Owner. Tenant shall supply Landlord/Owner with
written notice from his/her employer that the transfer will occur.”
TRANSPORTATION OF HOUSEHOLD GOODS
The household goods move will be coordinated through ARSI. CARBO will pay the
cost of packing, insuring, transporting, and unpacking furniture and personal
property. It shall be the responsibility of the employee to pay the cost of
shipping pets, domestic or farm animals, disc/dish antennas, dune buggies or go
carts, canoes, boats, snowmobiles and their trailers, heavy shop machinery,
firewood, bricks, cement blocks, lumber and other building supplies. Wine,
ceramics, rocks, or other collections of excessive weight are not covered. If
items of this nature are moved, a prorated cost will be calculated and charged
to the employee.
Extra stop charges are not authorized by CARBO. If arrangements are made for an
extra stop, the charges for this service will be charged to the employee.
If the move is over 500 miles, CARBO will cover the costs to ship or pay mileage
for up to 2 vehicles. For moves under 500 miles, the cost of mileage only will
be paid for up to 2 vehicles.

11



--------------------------------------------------------------------------------



 



STORAGE
Storage expense is only to be utilized where absolutely necessary. When storage
is required, CARBO will pay for up to 60 days.
HOUSEHOLD GOODS CLAIMS PROCESS
In the event of damage or loss, it is the employee’s responsibility to contact
ARSI Household Goods Coordinator to request a form and file a claim within 48
hours to report the damage and the claim form must be completed and returned
within 30 days. If there are difficulties resolving a claim, the employee should
contact the Relocation Consultant for assistance.
FINAL MOVE EXPENSES
Travel will be coordinated through ARSI. The employee will be reimbursed for
reasonable expense for meals incurred by the employee and his/her family while
en route to the new location. The most direct route must be taken; any
deviations from this route (side trips, vacation, etc.) are not reimbursable.
The employee is required to complete a relocation expense report for the above
listed expense and return it to ARSI.
All relocation expenses and services must be completed and submitted for
reimbursement (where applicable) within 1 year of employee’s date of transfer.
TAX GROSS UP
CARBO may reimburse relocation expenses as outlined in the policy. Certain
expenses may be excludable from gross income or claimed as deductions on the
employee’s Federal tax return. Some of the expenses are not excludable or
deductible for tax purposes. Those to be grossed-up by CARBO are listed below:

  •   Temporary Living     •   House Finding Trip     •   Lease Cancellation    
•   Return Trips     •   Home Purchase     •   Storage (after 30 days)

Expenses which are “qualified” as Deductible/Excludable Moving Expenses by the
employee include:

  •   Transportation costs of moving household goods, personal effects and car  
  •   In-transit storage, not to exceed 30 days     •   Some transportation
expenses for moving the employee and his/her family

12



--------------------------------------------------------------------------------



 



  •   Expenses incurred for lodging for the employee and family while en route
to the new location     •   Some home purchase costs

Expense which are “non-qualified” as Deductible Moving Expenses by the employee
include:

  •   New home finding expenses     •   Some home purchase costs     •  
Temporary living     •   Lease cancellation     •   In-transit storage over
30 days     •   Reimbursed home sale costs     •   Miscellaneous allowance     •
  Part of final trip mileage

At the end of the calendar year, a RTR (Relocation Tax Report) will be provided
to each employee. This will show the total amount of relocation expense payments
that have been included in the employee’s income. This will guide the employee
in determining deductions when filing his/her return. If multiple moves occur in
the same calendar year, a separate RTR will be provided for each move
This document in no way shall be construed to contain tax or legal advice for
recipients of relocation benefits. It is the employee’s responsibility to assure
proper withholding allowances. Neither CARBO nor ARSI makes any representation
as to legal or tax matters inherent in this document.

13



--------------------------------------------------------------------------------



 



(CRBO LOGO) [d68588d6858800.gif]
AGREEMENT FOR REPAYMENT OF
RELOCATION EXPENSES
The undersigned (“Employee”) will receive relocation benefits from CARBO to
assist in moving his/her residence in connection with his/her employment by
CARBO. These benefits are provided by CARBO subject to the provisions described
in the relocation policy. Employee acknowledges he/she has received a copy of
this guide and agrees to abide by its provisions.
Employee further agrees to the following terms and conditions with respect to
repayment of any relocation benefits provided during his/her employment with
CARBO:

  1.   Employee understands and agrees that any relocation benefits received
from CARBO shall be used solely to defray bona fide expenses reasonably incurred
by Employee when he/she moves or transfers to a new location for purposes of
employment with CARBO. These benefits shall not be used for any other purpose.  
  2.   All qualified relocation expenses submitted for reimbursement by CARBO
must be accompanied by a valid receipt, invoice, or other documentation
indicating the nature and amount of the expense incurred. CARBO will not pay for
any otherwise qualified relocation expense for which supporting documentation is
not submitted timely.     3.   In the event Employee receives benefits in excess
of the amount he/she is eligible to receive, Employee shall promptly repay all
such amounts to CARBO. In lieu of direct payment of such amounts, Employee
hereby expressly authorizes CARBO to withhold any excess benefit payments he/she
has improperly received from any payments which are due or shall become due to
Employee from CARBO, including wages and business expense reimbursements. If the
payment of such excess relocation benefits is caused by any intentional
misrepresentation or concealment on the part of Employee, he/she shall be
subject to disciplinary action, up to and including termination of employment by
CARBO, as well as potential legal action.     4.   Employee understands and
agrees that the following terms apply to their relocation benefits provided by
CARBO:

  (a)   If Employee remains a regular full-time employee of CARBO for twelve
(12) months following the Effective Date, as defined in sub-section (c) below,
Employee shall thereafter have no further obligation to repay to CARBO any
relocation benefits received.

14



--------------------------------------------------------------------------------



 



  (b)   If Employee voluntarily terminates his/her employment with CARBO at any
time, except for medical reasons, or is terminated for gross misconduct, within
twelve (12) months following the Effective Date, Employee agrees to repay CARBO
the pro-rata portion of the relocation benefits for the remainder of the
12-month period. Thus, 1/12th of the total relocation benefits received by
Employee will be forgiven for each month of service calculated from the
Effective Date to the date of termination. If, for example, Employee voluntarily
terminates his/her employment six months after the Effective Date, Employee
shall be responsible for repayment to CARBO of 50% of the total relocation
benefits received. Employee understands and agrees that these obligations
survive beyond his/her employment with CARBO.     (c)   “Effective Date,” for
purposes of this Section, shall be defined as either: (i) Employee’s date of
hire; or (ii) the effective date of Employee’s transfer to a new location,
whichever is applicable. The first definition shall apply to employees newly
hired by CARBO who become eligible for relocation benefits. The second
definition shall apply to existing CARBO Employees who are eligible to receive
relocation benefits in connection with a transfer of residence.

  5.   If Employee voluntarily terminates his/her employment owing a balance
under Section 4, above, Employee expressly authorizes CARBO to withhold from
his/her final wage payment and/or business expense reimbursement any amount up
to 1/12th of the total relocation benefits received by Employee. Employee shall
promptly pay the total remaining balance directly to CARBO. If, following
his/her termination, Employee fails to repay to CARBO all or any portion of the
relocation benefits owed under this Agreement, CARBO reserves the right to
initiate legal action to collect such payments. In that event, Employee agrees
to pay CARBO its reasonable attorneys’ fees and costs incurred in any collection
action. Employee further agrees to pay CARBO reasonable interest (at the prime
rate plus 1 %) on any unpaid balances due.     6.   Nothing in this Agreement is
intended to create any contract of continued employment by CARBO or to modify
the at-will nature of Employee’s employment.         I have read, understand and
agree to comply with the terms of this Agreement.

             
 
Signature
     
 
Date          
 
           
 
Employee Name
           

Relocation benefits will not be processed without a signed
Employee Reimbursement Agreement

15